DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
Applicant argues the prior art cited does not teach the newly claimed limitations of claim 1 and 11. This is not found persuasive. Reichel teaches preparation unit 33, Fig. 5, Colin teaches gas to flow upwards [0046]. Therefore, the place of unit 33 of Reichel in the apparatus of Colin is below the powder and meets the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/607788.
This is a provisional nonstatutory double patenting rejection.
Claim 1-15 of the present application is substantially similar to claims 1-15 of copending Application No. 16/607788. Both applications claim a system and method of controlling moisture content of build material using a vessel and fluidizing the material. Claim 3, 7, and 15 of the present application recite increasing the moisture content, and claim 9 of copending Application No. 16/607788 recites the same. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Colin et al. (US 2015/0321255 A1), hereinafter Colin, in view of Reichel (US 2020/00223140 A1). 

Regarding claim 1, Colin meets the claimed a system for controlling moisture content of build material in a three dimensional printer, (Colin teaches 3D printing via selective laser sintering of powder, [0001]) comprising: a vessel (feed bin 70, Fig. 1) 
a build material bed to hold build material; (bin 70 holds powder build material, [0094]) 
an air inlet at the air flow chamber, the air inlet to receive a flow of air to fluidize the build material via the build material bed; (Colin teaches bin 70 to be designed to allow gas to flow through it upwards, see [0046])  
and an air conditioner operatively coupled to the air inlet, the air conditioner to control the humidity of the air and provide a controlled level of moisture content to the build material. (Colin teaches feed bin 70 is continuously preheated to a preheating temperature Tp and an inert gas is caused to flow, preferably upwards, through said powder (comparable to a fluidized bed) so as to reduce the humidity of the air adsorbed on the surfaces of the powder particles, see [0046]) 

Colin does not explicitly teach an air flow chamber below the build material bed.
Colin combination with Reichel teaches an air flow chamber below the build material bed. (Reichel teaches preparation unit 33, Fig. 5, Colin teaches gas to flow upwards [0046]. Therefore, the place of unit 33 of Reichel in the apparatus of Colin is below the powder and meets the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the preparation unit 33 of Reichel with the humidity control apparatus of Colin because the unit 33 improves humidity control of the powder and thus the handling of the powder, see [0070], [0073].

Regarding claim 2 and 12, Colin does not explicitly teach wherein build material bed includes a porous membrane to distribute uniform flow of air throughout the build material contained in the vessel and prevent build material from falling into the air chamber.
Reichel meets the claimed wherein build material bed includes a porous membrane (fluidization plate 32 [0052]) to distribute uniform flow of air throughout the build material contained in the vessel (in order to fluidize the non-solidified building material at least partially, in the region of the bottom of the cooling container 31, a fluidization plate 32 is provided through which the fluid medium is led in the interior of the cooling container 31, [0052])and prevent build material from falling into the air chamber. (Examiner notes the combination of Colin and Reichel includes a plate 32 and upward flowing air, which inherently does not allow build material to fall below the plate 32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine fluidization plate of Reichel with the humidity control apparatus of Colin because the fluidization plate improves powder fluidization to allow humidity control of the powder, see [0052].


Regarding claim 3, 7, and 15, Colin does not explicitly teach wherein the humidity of a level of air is controlled to increase the moisture content of the build material.
Reichel meets the claimed wherein the humidity of the air is controlled to increase a level of moisture content of the build material. (Reichel teaches the result that the non-solidified building material has a significantly higher humidity, i.e. a significantly higher water content.  In this way, a non-solidified building material 13 is obtained that can be better handled, especially better sieved, see [0073]. Reichel teaches it is furthermore possible to introduce humidity into the non-solidified building material 13 such that the non-solidified building material 13 is electrostatically charged to lower degree or not at all, see [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to control the humidity of Colin to increase the humidity of the powder as taught by Reichel because it reduces electrostatic charge of the powder, see [0078]. 


Regarding claim 4, Colin meets the claimed wherein the humidity of the air is controlled to reduce a level of moisture content of the build material. (so as to reduce the humidity of the air adsorbed on the surfaces of the powder particles, see [0046])

Regarding claim 6, Colin meets the claimed method for manufacturing three dimensional objects  (Colin teaches 3D printing via selective laser sintering of powder, [0001]) comprising: passing a flow of air through a vessel to fluidize a build material contained in the vessel; (Colin teaches feed bin 70 is continuously preheated to a preheating temperature Tp and an inert gas is caused to flow, preferably upwards, through said powder (comparable to a fluidized bed) so as to reduce the humidity of the air adsorbed on the surfaces of the powder particles, see [0046])  the air to flow from an inlet of an airflow chamber through a build material bed, the airflow chamber below the build material bed, the build material positioned on the build material bed (Reichel teaches preparation unit 33, Fig. 5, Colin teaches gas to flow upwards [0046]. Therefore, the place of unit 33 of Reichel in the apparatus of Colin is below the powder and meets the claim).
controlling humidity of the air to provide a controlled level of moisture content to the build material; (Colin teaches the inert gas to reduce humidity, [0046], which meets the claimed controlling step) and introducing the build material from the vessel into a build material conveying system. (roller 30 for transferring the powder from the bin 70 and spreading a first layer 10 of the powder on a build support 80, [0055])


Regarding claim 8, Colin meets the claimed wherein the humidity of the air is controlled to reduce the moisture content of the build material. (so as to reduce the humidity of the air adsorbed on the surfaces of the powder particles, see [0046])


Regarding claim 9, Colin meets the claimed wherein the humidity of the air is controlled to prevent condensation of water in the build material and the build material conveying system. (so as to reduce the humidity of the air adsorbed on the surfaces of the powder particles, see [0046], which reduces water vapor see [0113])

Regarding claim 10, Colin meets the claimed comprising transporting the build material through the conveying system to a build enclosure and generating a three-dimensional object from the build material. (roller 30 for transferring the powder from the bin 70 and spreading a first layer 10 of the powder on a build support 80, [0055])

Regarding claim 11, Colin meets the claimed a three-dimensional printer, (Colin teaches 3D printing via selective laser sintering of powder, [0001], Fig. 1 ) a vessel to supply the build material into a build material conveying system  (feed bin 70, Fig. 1) the vessel including: 
a build material bed to hold build material; (bin 70 holds powder build material, [0094]) 
an air inlet at the air flow chamber, the air inlet to receive a flow of air to fluidize the build material via the build material bed; (Colin teaches bin 70 to be designed to allow gas to flow through it upwards, see [0046])  
wherein the vessel comprises an air inlet to receive a flow of air to fluidize the build material; an air conditioner to control the humidity of the air and provide a controlled level of moisture content to the build material; (Colin teaches feed bin 70 is continuously preheated to a preheating temperature Tp and an inert gas is caused to flow, preferably upwards, through said powder (comparable to a fluidized bed) so as to reduce the humidity of the air adsorbed on the surfaces of the powder particles, see [0046])  and a build enclosure to receive the build material from the build material conveying system, wherein the three-dimensional printer forms a three-dimensional object within the build enclosure. (Colin teaches 3D printing via selective laser sintering of powder, [0001]).

Colin does not explicitly teach an air flow chamber below the build material bed.
Colin combination with Reichel teaches an air flow chamber below the build material bed. (Reichel teaches preparation unit 33, Fig. 5, Colin teaches gas to flow upwards [0046]. Therefore, the place of unit 33 of Reichel in the apparatus of Colin is below the powder and meets the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the preparation unit 33 of Reichel with the humidity control apparatus of Colin because the unit 33 improves humidity control of the powder and thus the handling of the powder, see [0070], [0073].


Regarding claim 13, Colin meets the claimed, comprising a second build material conveying system to transport excess build material from the build enclosure to a recovered material vessel. (the device also has a recycling bin 40 for recovering powder, see [0056]) 

(Colin teaches so as to reduce the humidity of the air adsorbed on the surfaces of the powder particles, see [0046], which reduces water vapor see [0113])


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colin et al. (US 2015/0321255 A1), hereinafter Colin, in view of Ackelid (US 2015/0290710 A1). 


Regarding claim 5, Colin does not explicitly teach wherein the controlled level of moisture content is based on the build material type. 
Ackelid meets the claimed wherein the controlled level of moisture content is based on the type of build material. (Different materials react more or less easily with the moisture which is generated during the heating.  It is therefore necessary to control and set the power and time for different powder materials individually, see [0065])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to control the humidity based on the type of material as taught by Ackelid because moisture may start to react with the powder material and changing the material properties in an undesirable way, depending on the type of material, see [0065]-[0066].




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.